Citation Nr: 9906976	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1949 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective 
September 26, 1996.  In a June 1997 statement, the veteran 
expressed dissatisfaction with the 30 percent rating, 
claiming that his symptoms were more severely incapacitating 
than reflected by a 30 percent disability rating. 


REMAND

When the veteran was accorded a psychiatric examination by VA 
in March 1997, the claims folder was not available for 
review.  The veteran was given an Axis I diagnosis of PTSD.  
He was given an Axis II diagnosis of dysthymic disorder 
secondary to the PTSD.  A global assessment of functioning 
score of 45 was provided.  There was no indication as to the 
extent of occupational and social impairment attributable to 
the PTSD symptomatology.  

When the veteran was accorded another psychiatric rating 
examination by VA in June 1998, he complained that his 
psychiatric symptoms had "seriously impaired his 
employability from the time that he left the service."  A 
notation was also made that his work was limited to odd jobs 
in which tolerant employees permitted him days off as needed 
when his PTSD symptoms "were too severe for him to work."  
The veteran was given an Axis I diagnosis of PTSD with a 
global assessment of functioning score of 55, indicating a 
change from the 45 given at the time of the 1997 examination.  
The examiner noted that the veteran was currently receiving 
treatment at the Santa Rosa Clinic where he was receiving 
medication which "seems to have barely ameliorated the 
moderate to severe symptoms of PTSD....."  The examiner did not 
express an opinion as to the impact of the veteran's 
psychiatric symptomatology on his ability to work.

Following a review of the evidence of record, the Board 
believes that additional development of the record would be 
helpful in determining whether the veteran's medication has 
helped stabilize his psychiatric status and to assist the 
Board in determining the underlying medical issues so that it 
might render a fair and equitable determination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers, 
both VA and non-VA, inpatient and 
outpatient, from whom he has received 
psychiatric treatment and evaluation 
since 1998.  After obtaining the 
necessary permission from the veteran, 
copies of any available reports that are 
not already of record should be obtained 
and associated with the claims folder.  
Of particular interest are any outpatient 
records from the VA Outpatient Clinic in 
Santa Rosa, California, dating from mid-
1997.

2.  The RO should then arrange for an 
examination of the veteran by a 
psychiatrist for the purpose of 
determining the current nature and extent 
of the severity of his PTSD.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to and pursuant to 
conduction and completion of the 
examination.  The examiner should 
identify all the veteran's psychiatric 
symptomatology in order to determine the 
impairment caused by his PTSD.  If there 
are other psychiatric disorders found, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, this should be so indicated.  
If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to the veteran's 
PTSD, and, if not submitted, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.  

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms and manifestations of 
the veteran's service-connected PTSD.  
The examiner is asked to express an 
opinion with respect to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to his service-connected PTSD:  

(a)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events) or 

(b) occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(c) occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(d) total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation or own name.  

If positive symptoms from one or more of 
the above categories are identified, the 
examiner is requested to identify those 
which are most predominant based on 
consideration of the entire evidentiary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through d above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to his service-connected PTSD.  
A multiaxial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (global assessment 
of functioning score), with an 
explanation of the numeric code sign, is 
to be included.  The rationale for all 
opinions expressed should be provided, 
with the presence or absence of symptoms 
enumerated in the revised rating criteria 
to be subsequently noted.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this REMAND.  Corrective 
procedures should be implemented, if 
necessary.  

4.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for PTSD.  

Thereafter, if the benefit sought is not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and be 
given the opportunity to respond thereto.  Then, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


